Simmons, Justice.
The facts of this case will be found in the official report. Under these facts we think Caruth and Graves were not tenants of Pugh, but croppers. The relationship between them and Pugh was not that of landlord and tenant, but was that of master and servant. Pugh retained control and direction of the farm, and Caruth and Graves worked it under his direction; and they were to receive a part of the crop as wages for their labor. The relation not being that of landlord and tenant, but that of cropper, it follows as a matter of course that Caruth and Graves, the croppers, had no title to the crops raised until Pugh was fully paid for his part of the crop and the advances made by him to *529them, and that when Bryant bought a portion of the crops from them, he got no title thereto, and Pugh was entitled to recover that portion of the crop made by Caruth and Graves upon the land cultivated by them as croppers. It seems from the record that Pugh made two contracts with Caruth ; the first for a crop for himself ; and the other to work a crop for a man named Connell. The above ruling applies to the crop that Caruth was to work for himself; but not to crop begun by Connell and which Caruth worked; for under the evidence we think that, as to the Connell crop, Caruth was a tenant and not a cropper. The evidence shows that Connell had begun this crop and had quit or been discharged, and that Pugh made a written contract with Caruth in which it was agreed that Caruth was to pay $60 for the crop, work it and give Pugh half, and that Caruth’s part should remain bound for the $60. This was not a contract by which Pugh was to give Caruth a part of the crop as wages for cultivating the land— as he did in the first contract made with him, hut was Jl 7 a renting by Pugh to Caruth of that part of the land which had been in the possession of Connell. Caruth being a renter or tenant as to' that part of the crop made on the Connell place, the title to that part was in him, and he had the right, therefore, to sell it to Bryant. The evidence shows that one hale of cotton was made by Caruth on the Connell place; and we have seen that the title to this hale was in Caruth and not in Pugh; and Pugh having no title to it could not recover it nor the price of it in an action of trover. Pugh claimed three fourths of the price of this bale, and the jury having found that much for him, the verdict was contrary to evidence to that extent.
The evidence also shows that Caruth made a certain quantity of corn on the land he worked as a cropper, and that the corn was divided between him and Pugh, *530and his part levied on by Pugh by virtue of a landlord’s lien; and the court was requested to charge: “ If a part of the property sued for had been divided out to Caruth and delivered to him by Pugh, as to such part Caruth had title, even though the relation of cropper may hav.e been shown.” The refusal to give this charge, under the evidence in the case, did not injure Bryant, because by calculation it will be seen that the jury did not find the price of the corn for Pugh against Bryant. There were four bales of cotton made on the place, three by Caruth and one by Graves. Pugh claimed three fourths of Caruth’s crop and one fourth of Graves’ bale. Giving him the amount of cotton he claimed in his evidence, at the price of cotton stated therein and the weight of the bales, the verdict should have been $125; but it was only for $120, showing that if the value of the corn had been added to the verdict it would have been more. So we conclude that the jury did not’ find against Bryant for the value of the corn which had been sold him by Caruth, and if they did not, he had no right to complain of any ruling that the court may have made about the corn. The jury, as we have shown, having found for Pugh three fourths of the bale made by Connell, and that he had no title thereto and could not recover it from Bryant in an action of trover, we reverse the judgment of the court upon this ground. But if the defendant in error will, within thirty days after the judgment of this court is made the judgment of the superior court, write off from the amount of the judgment $37.50, the value of three fourths of the bale made on the Connell place, the case will then stand affirmed.

Judgment reversed on condition.